3/8-/6
                                 ELECTRONIC RECORD




COA #      01-15-00490-CR                        OFFENSE: 19.02 (Murder)

           Edgar Ivan Gutierrez v. The State
STYLE:     ofTexas                               COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    262nd District Court


DATE: 03/10/2016                   Publish: NO   TC CASE #:      1450874




                         IN THE COURT OF CRIMINAL APPEALS


          Edgar Ivan Gutierrez v. The State of
STYLE:    Texas                                       CCA#:                3/S-/6
          APfeLLAhlT^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: _                                               SIGNED:                           PC:_

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD